DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 30 October 2020 has/have been considered by the examiner (see attached PTO-1449).
Response to Amendment
Applicant’s arguments, pages 11-19 of the Applicant’s Remarks, filed 24 November 2020, have been fully considered and are persuasive. Therefore, the previous claim objections, 35 U.S.C. §§ 101, 112(a), and 112(b) rejections, and prior art rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 7-13, 17-19, 21, 24, 27-28, 40, 72, and 175 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Rossato, US 2013/0314496 A1; Adelsen, GB 2133949 A) fails to anticipate or fairly suggest the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1, 40, 72, and 175 (renumbered as 1 and 18-20). The amended limitations, including the claimed “second number is different from the first number” with associated rows, are described in at least, for example, Figs. 2-8, and specifically at least Figs. 4-5, paragraphs [0074], [0080], and [0090] of the Applicant’s Specification as originally filed.
Dependent Claims 2-3, 7-13, 17-19, 21, 24, and 27-28 (renumbered as 2-17) are allowed by virtue of their dependencies to the above allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M WALSH/Examiner, Art Unit 2482         


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482